           Case: 1:19-cv-00663-CAB Doc #: 1 Filed: 03/25/19 1 of 4. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ANTHONY DOMENIC REO,                            )
                                                )
                                                )    CASE NO:
       Plaintiff,                               )
                                                )
                v.                              )
                                                )
CHARTER COMMUNICATIONS, INC.                    )
                                                )
       Defendant.                               )
                                                )
                                                )

                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION

       Defendant Charter Communications, Inc. (“Charter”), by and through its attorneys,

hereby removes the above-titled action from the Lake County Court of Common Pleas, Case No.

19CVI177, to the United States District Court for the Northern District of Ohio, Eastern

Division, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and states the following in support

thereof:

       1.       Charter is the defendant in a civil action commenced by Plaintiff Anthony

Domenic Reo (“Plaintiff”) on or about February 19, 2019, in the Mentor Municipal Court, Ohio,

captioned: Reo v. Charter Communications, Inc., No. 19CVI177 (the “State Court Action”).

Pursuant to Sections 1441 and 1446 of Title 28 of the United States Code, Charter removes this

case to the United States District Court for the Northern District of Ohio, Eastern Division, the

Judicial District in which the State Court Action is pending.




                                                 1
        Case: 1:19-cv-00663-CAB Doc #: 1 Filed: 03/25/19 2 of 4. PageID #: 2



       2.      Removal of this action is proper because the Complaint asserts a federal question

cause of action over which this Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

Specifically, Plaintiff has asserted a claim for, inter alia, violation of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., a federal statute.

       3.      This Court also has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367(a), because those claims arise out of a common nucleus of

operative fact as Plaintiff’s TCPA claim and therefore constitute part of the same case or

controversy.

       4.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because Plaintiff

attempted to properly serve Charter with the Summons and Complaint in this action by Federal

Express, which Charter received on February 25, 2019.

       5.      Venue is appropriate because the United States District Court for the Northern

District of Ohio, Eastern Division is the Judicial District in which Plaintiff’s State Court Action

action is pending.

       6.      As required by 28 U.S.C. § 1446, a copy of all process and pleadings in the State

Court Action is attached hereto as “Exhibit A.”

       7.      Pursuant to 28 U.S.C. § 1446(d), a removal notice, together with a copy of the

instant Notice of Removal, will be filed with the clerk of the Mentor Municipal Court, and

served on all counsel of record.

       WHEREFORE, having provided notice as required by law, the above-entitled action

should be removed from the Mentor Municipal Court, to the United States District Court for the

Northern District of Ohio.

       Dated: March 25, 2019



                                                  2
Case: 1:19-cv-00663-CAB Doc #: 1 Filed: 03/25/19 3 of 4. PageID #: 3



                                     Respectfully submitted,



                                     /s/ Thomas M. Ritzert
                                     Thomas M. Ritzert (0085370)
                                     Thomas.Ritzert@ThompsonHine.com
                                     Caitlin R. Thomas (0093857)
                                     Caitlin.Thomas@ThompsonHine.com
                                     Thompson Hine LLP
                                     3900 Key Center
                                     127 Public Square
                                     Cleveland, OH 4114
                                     (216) 566-5500 (Telephone)
                                     (216) 566-5800 (Facsimile)

                                     Attorneys for Defendant




                                 3
       Case: 1:19-cv-00663-CAB Doc #: 1 Filed: 03/25/19 4 of 4. PageID #: 4



                                   CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2019, a true and correct copy of the foregoing

document was filed electronically in United States District Court for the Northern District of

Ohio, with notice of same being electronically served by the CM/ECF system, to all attorneys of

record. In addition, a copy of this Notice has been served via First Class U.S. Mail, postage

prepaid, upon the following:


                                     Bryan Anthony Reo
                                      REO LAW, LLC
                                        P.O. Box 5100
                                      Mentor, OH 44061
                                       reo@reolaw.org
                                     Attorney for Plaintiff

                                                   /s/ Thomas M. Ritzert
                                                   Thomas M. Ritzert




                                               4
